1/29/2015                                                                  Envelope Details


  Print this page

  Envelope 3895132
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   01/26/2015 11:48:36 AM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                     Jani Maselli
   Firm Name                                    Harris County Public Defender's Office
   Filed By                                     Jani Maselli
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 County office
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                                                                EFile
   Filing Code                                                                Petition for Discretionary Review
   Filing Description
   Reference Number
   Comments
                                                                              akins_jessica@dao.hctx.net,
   Courtesy Copies
                                                                              Lisa.McMinn@SPA.texas.gov
   Status                                                                     Rejected
   Fees

https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=73a69deb­1618­4aa2­9c25­7da7a26890ce            1/2
1/29/2015                                                                  Envelope Details

   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00
   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/29/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     01:50:19 Parties and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected
             PM         petition for discretionary review.
   Documents
   Lead Document                  peraza.pdr.1.pdf                             [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=73a69deb­1618­4aa2­9c25­7da7a26890ce   2/2